Exhibit 10.2 Cabot Corporation 2009 Long-Term Incentive Plan Time-Based Restricted Stock Unit Award Certificate Employee Name This Certificate evidences the grant to you by Cabot Corporation (the “Company”), subject to the terms provided herein and in the 2009 Long-Term Incentive Plan (as amended from time to time, the “2009 Plan”), of the time-based restricted stock units set forth in the table below (such units referred to as your “Award”).The principal terms of your Award are described below. Except as otherwise expressly provided, all capitalized terms used that are not defined herein shall have the same meaning as in the 2009 Plan. Time-Based Restricted Stock Unit [# TSUs] Date of Grant [Date] General Terms of your Award. Time-Based Restricted Stock Unit.The time-based restricted stock units (the “TSUs”) give you the conditional right to receive, without payment, subject to the vesting and other conditions set forth in this Certificate and in the 2009 Plan, (i) shares of common stock, par value $1.00 per share, of the Company (the “Common Stock”) equal in number to the number of TSUs set forth in the table above (the “Shares”), and (ii) dividend equivalents, payable in cash, when and if dividends are declared and paid on the Company’s outstanding shares of Common Stock, and equal in value to the dividends that would have been paid in respect of the Shares had such Shares been issued to you on the date of grant.Dividend equivalents will only be paid to you with respect to Shares underlying TSUs that have not vested as of the applicable Common Stock dividend record date.Any dividend equivalents payable to you will be paid through the payroll system as soon as administratively possible after the applicable Common Stock dividend payment date, subject to your continued employment through the date that such dividend equivalents are paid.
